Citation Nr: 1701945	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  00-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a back disability.
.
4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a head injury.

6.  Entitlement to service connection for tremors secondary to head injury.

7.  Entitlement to service connection for headaches secondary to head injury. 

8.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance/being housebound.

9. Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 26, 1971, to November 23, 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from September 1999, April 2013, and July 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the Veteran's service connection claim for a seizure disorder in March 2001 and October 2004.  It denied the claim in an August 2008 decision, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Memorandum Decision, the Court remanded the matter to the Board.  The Board again remanded the matter to the Agency of Original Jurisdiction (AOJ) in April 2012. 

Additional evidence has been added to the record since the AOJ's most recent adjudication of the Veteran's claim in a July 2013 supplemental statement of the case.  Initial AOJ review of such evidence was waived by the Veteran's representative in September 2016.  See 38 C.F.R. § 20.1304(c).

The issue of service connection for a seizure disorder is decided below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is clear and unmistakable evidence that the Veteran's seizure disorder preexisted service, and clear and unmistakable evidence that such disorder was not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an April 2001, September 2003, November 2004, and April 2006 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); see also Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.  Also, the Veteran was provided a VA examination of his claimed seizure disorder in April 2013.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, in as is discussed in detail in the decision below, the AOJ and Board have substantially complied with both the Board's and the Court's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  VA bears the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  VAOPGCPREC 3- 2003; see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner, 370 F.3d 1089.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Factual Background

As reflected in his January 2000 notice of disagreement, April 2000 substantive appeal, and a December 2011 written statement to VA, the Veteran's essential assertion has been that, while prior to service he had a seizure disorder that had existed since childhood, such disorder was aggravated by his service from October 26 to November 23, 1971.  Also, in statements beginning in December 2011, the Veteran has asserted that his seizures worsened after falling down stairs while using a buffer and hitting his head.

Service treatment records reflect that on September 7, 1971, enlistment examination, the Veteran was found to be fit for service, no seizure disorder was noted, and, at the time, the Veteran denied any history of epilepsies or fits.  A November 3, 1971, record reflects that the Veteran had a seizure, and epilepsy was noted.  A November 15, 1971, note reflects that the Veteran reported that he had a seizure disorder that had existed for many years, since the age of 9 months, and that his last seizure had been two weeks before.  On November 16, 1971, admission note, it was noted that the Veteran had had a history of seizure disorder since age 9 months, characterized by shortness of breath followed by loss of consciousness, that he had been followed as an outpatient by a civilian physician in Puerto Rico; it was noted that he had been on three different tablets for seizures, and that these episodes usually occurred approximately every two to three weeks, the last one being approximately two weeks prior.  The examiner found him medically unfit for enlistment or induction and diagnosed him with a seizure disorder, uncontrolled, which existed prior to service.  November 17, 1971, Medical Board Proceedings records contain the finding that the Veteran's seizure disorder, uncontrolled, existed prior to service, did not develop in the line of duty, was not caused incident to service, and was not aggravated in service.  The Veteran was noted to have been discharged from the hospital on November 22.  

In an April 1972 VA hospital record, the Veteran was admitted because of hyperkinetic episodes at home.  He reported developing seizures during service, during which he fell on the floor and lost consciousness, and was told that he was shaking all over and was spitting a foamy material.  He reported having a seizure about a month prior to having problems at work, and having another seizure on March 29, when while visiting his girlfriend he turned restless when they talked about their marriage.  The Veteran was noted to be cooperative, coherent, polite, and correct, with no thought process disorders and realistic and logical thoughts, and no delusions or improper thought content; he was well oriented in three spheres and memory overall was noted to be good.  At the time of discharge he "was considered mentally competent to handle his VA benefits."  The diagnosis was hysterical neurosis, conversion type.

A July 1972 VA hospital psychiatric examination reflects that the Veteran reported having had 3 hyperkinetic crises which came on suddenly and required restrictive measures during service.  He further reported having "attacks" described as typical crises of hyperkinesia, since becoming unemployed, during which he fell to floor, struggled throwing arms and legs about, and screamed while rolling on floor.  On examination, the Veteran was calm, well-behaved, cooperative, and neatly-attired, exhibiting no speech defects, with conversation relevant and coherent.  At the time, he reported hearing voices that incited him to commit suicide, fleeting shadows moving close to him, and, when excited, having transient, destructive ideas.  However, it was noted that sensorium was clear, and the Veteran was diagnosed as being "Mentally competent."

The Veteran subsequently attempted to enlist in the U.S. Army Reserve.  A March 1975 enlistment examination found him qualified for service and the Veteran denied a history of seizure disorder at that time.  He also reported that he did not suffer from dizziness or fainting spells or shortness of breath.  In a September 1975 DA Form 3072-1, the Veteran claimed that he never suffered any defect.  However, as indicated in a December 1975 letter, the Veteran's enlistment was voided.  

Subsequent medical records reflect a history of seizure disorder since childhood.  On July 1989 SSA examination, he reported epilepsy, taking Dilantin, and that his seizures were under control now, although he admitted he had one about a week prior; it was noted he had been epileptic since the age of 9 months as the result of a head injury.  A history of seizure disorder since childhood was noted on VA treatment in July 1994.  

A September 2001 VA neurology note reflects that the Veteran had had a history of seizure disorder since he was 9 months old, was currently on Dilantin, and did well on this medication, and that his last seizures were 8 to 9 months prior and not full blown.  The Veteran reported a history of seizure disorder since he was 9 months old in subsequent VA medical records, including those dated in September 2002, December 2002, and February 2003; in February 2003, he reported that he continued to have 4 to 5 seizures per year.  On a February 2003 VA neurology consult note it was found that there was no evidence to support a diagnosis of a seizure disorder, given the results of a January 2003 electroencephalogram (EEG).  An April 2003 VA neurology general note found that although the Veteran's EEG was negative, he had a long history of a seizure disorder, which was improved with medication.  In March 2005 he reported that his last seizure had been in October 2004; in October 2005, he again reported seizures beginning at 9 months old, and that his last seizures had occurred a year prior. 

The Veteran was given a VA EEG in July 2009, during which there were two recorded events that the patient stated were his typical episode.  Given the findings during the events, including the EEG diagnostic evidence, the impression was: "There is no evidence to support a diagnosis of seizures.  The recorded event is non-epileptic and almost certainly psychogenic."  A December 2012 VA neurology note reflects that the Veteran reported not having had pseudo-seizures in many years.  September and October 2014 VA treatment records reflect assessments of psychogenic pseudo-seizures.

B.  Board and Court Decisions and Corresponding Development

In its August 2008 decision, after reviewing the evidence of record, the Board determined that, while the Veteran had a current seizure disorder that manifested in service and was not noted on entry to service, the presumption of soundness had been rebutted.  The Board found that there was clear and unmistakable evidence that such seizure disorder existed prior to service, and clear and unmistakable evidence that his seizure disorder was not aggravated by service.  It therefore denied service connection.

In its July 2011 Memorandum Decision, the Court found several deficiencies in the Board's decision requiring remand.  

Initially, the Court found that "beginning within months of his discharge from service [] there is evidence that the [Veteran] suffered mental difficulties including symptoms of hearing voices," that, "on the day of the 2002 VA examination on which the Board significantly relied, he was assessed to be incompetent to handle his own funds," and that "this evidence raises questions about whether and when [the Veteran] might have been legally competent to make the statements on which the Board grounded its preexistence finding."  The Court concluded that "there is no medical evidence pertaining to whether and when [the Veteran] could be considered legally competent to make statements as to his medical history which are the centerpiece of the Board's analysis as to preexistence."

The Court also found that "the Board did not address a 1973 statement from his doctor that he had been in 'good health' and had 'never complained of mental
disturbances up to 1971,'" and that, "[a]lthough this statement did not explicitly address whether [the Veteran] did or did not suffer from seizures at that time, it is potentially favorable medical evidence that warranted discussion by the Board, and possibly clarification by the doctor, if reasonably available, as to the meaning of 'good health.'"

The Court further found several deficiencies in a September 2002 VA examination report on which the Board relied in its August 2008 decision, and in the medical evidence, generally.  It found that the opinion contained in the September 2002 report was an "unexplained conclusory opinion...entitled to no weight in a service connection context."  It also found "reasonably raised questions not addressed by
any medical evidence of record," finding that "there is no medical evidence of what would even constitute an increase in severity of a seizure condition or whether that assessment could be made on the basis of a 27-day period of enlistment"; "no medical evidence, supported by a discussion of medical principles, as to the likelihood that the stress and physical rigors of less than a month's basic training can influence the course of the seizure disorder and how the reported cessation of medication might influence that determination"; "no medical evidence whether the physical stress and recurrence of seizures during basic training might have made the [Veteran] susceptible to more frequent attacks of greater severity after service"; and "no evidence as to 'clinical factors pertinent to the basic character origin and development' of epilepsy or other seizure disorders."

Finally, the Court determined that VA "should comply with the earlier remand and secure the proper [SSA] documents."

In its April 2012 remand, the Board requested development to comply with the Court's July 2011 Decision, including requesting attempts for clarification from the Veteran's 1973 private physician, Dr. M.T.R., the Veteran's SSA records, and a new VA examination regarding the etiology of the Veteran's seizure disorder, addressing the concerns expressed by the Court.

The Veteran's SSA records have been associated with the record.  Also, while in April 2013 the AOJ requested information and authorization to contact Dr. M.T.R. regarding the Veteran, in a May 2013 statement, the Veteran responded that he was unable to locate or obtain records from Dr. M.T.R., and requested that VA continue to process his claim.   

Also, in April 2013 the Veteran was provided a VA seizure disorders examination, which addressed the concerns of the Court.  At the time of the examination, the Veteran stated that he had had seizures since childhood, and it was noted that the records reflected that this had been since he was 9 months old, and he did not deny this.  He stated that he had been prescribed Dilantin but admitted he did not take it because he was not having seizures, and did not take it for years.  He stated that he would take the medication when he felt like a seizure was coming on.  The Veteran further reported that, after his fall from the stairs, his seizures changed.  He reported that he was taking the medication when he was in service, would have 2 to 3 seizures a day and would urinate on himself.  He stated that he was taken to sick call.  

The Veteran's September 2009 EEG was noted by the VA examiner, as well as the assessment that there had been no evidence to support a diagnosis of seizures, and that the recorded event was non-epileptic and almost certainly psychogenic.  The examiner also reviewed and discussed the Veteran's service and post-service records from the 1970's to the 2010's.  The examiner noted that, on VA neuropsychological testing on May 9, 2012, the following was noted:

The findings from EEG are also pertinent in this regard, and suggested PNES (psychogenic non-epileptic seizures) rather than a neurologically based seizure disorder.  Scans and EEG have been [within normal limits] according to all of the records that were able to be secured.  The variability in his presentation is also suggestive in this regard.  One would not expect persistent cognitive deficits related to at most a mild [traumatic brain injury] associated with his fall in the 1970s.  Deficit in reading would be highly atypical as related to head trauma.  No cognitive diagnosis is corroborated by the present assessment, although the possibility of deficit is not precluded in the context of performance validity concerns.  Veteran's overall presentation was consistent with reduced validity.

Regarding the question of whether the Veteran's seizure disorder existed prior to his entry into active duty, the examiner stated that, according to claims file and Veteran's history, he was told he had seizures since 9 months old after he was dropped and had been prescribed seizure medication prior to service.  The examiner further concluded that no medical assessment could be made as to whether a pre-existing seizure disorder underwent an increase in severity during 27 day active duty service, as there was no documentation of EEG while in service.  The examiner noted that there was also no documentation that EEG was done prior to service to even document that Veteran had a neurologic vs. psychogenic seizure disorder, and that it was unknown whether he was being treated by history/observation vs. objective evidence of seizures. 

Regarding the medical principles as to the likelihood that the stress and physical rigors of a 4-week period of basic training would affect a seizure disorder, the examiner stated that, on review of medical literature, she could not find any particular physical activity that would have an adverse effect on a person with seizure disorder.  It was noted that nonadherence to anticonvulsants would increase the risk of seizures and relapse would be more likely, but that on questioning the Veteran, he stated that he had his brother would bring his seizure medication to him in service, and when questioned if he received seizure medication from the dispensary, he stated only after his fall when he had attacks in service; the Veteran stated that he did not tell anyone about his seizure medication that he had while in service but one other serviceman per the Veteran's history.  

The examiner opined that the Veteran had psychogenic, non-epileptic seizures based on the objective data including neuropsychological testing in May 2012 and monitored EEG in 2009.  She further opined that it was unlikely that the physical stress and recurrence of seizures during basic training made the Veteran more susceptible to more frequent, severe seizures after service.  She stated that, based on literature review, nonepileptic seizures could be provoked by a temporary disorder or stressor; she noted that, while psychogenic seizures simulated seizures but did not involve an abnormal electrical discharge in the brain, and that neither these nor epileptic seizures were made worse by a short lived event.  The examiner stated that, based on the literature, none of these seizures would make Veteran more susceptible to more frequent, severe seizures. 

C.  Analysis

After reviewing the record, the Board finds that there is (1) clear and unmistakable evidence that the Veteran's seizure disorder preexisted service; and (2) clear and unmistakable evidence that such disorder was not aggravated by service.

The record contains clear and unmistakable evidence that the Veteran's seizure disorder preexisted service.  The overwhelming evidence of record, including the Veteran's own subjective reports and medical reports from the time of his service in 1971 to the present, reflects a repeated history of seizures dating back to childhood and/or to 9 months of age specifically, as detailed above.

The Board notes the Court's findings that "beginning within months of his discharge from service [] there is evidence that the [Veteran] suffered mental difficulties including symptoms of hearing voices," that, "on the day of the 2002 VA examination on which the Board significantly relied, he was assessed to be incompetent to handle his own funds," and that "this evidence raises questions about whether and when [the Veteran] might have been legally competent to make the statements on which the Board grounded its preexistence finding." 

The Board notes that within months of the Veteran's discharge, he underwent a July 1972 VA hospital psychiatric examination where he gave subjective reports of "hearing voices that incited him to commit suicide"; however, on that very same examination, the Veteran was noted to have been calm, well-behaved, cooperative, and neatly-attired, exhibiting no speech defects, with conversation relevant and coherent and sensorium was clear, and the Veteran was diagnosed as being "Mentally competent."  Moreover, a VA hospital record dated three months earlier in April 1972 reflects that the Veteran was noted to be cooperative, coherent, polite, and correct, with no thought process disorders and realistic and logical thoughts, no delusions or improper thought content; he was well oriented in three spheres and memory overall was noted to be good.  At the time of discharge he "was considered mentally competent to handle his VA benefits."  

Furthermore, the Veteran, and his treating medical providers with access to his medical records, have repeated consistently throughout the record that his seizure disorder dates back to childhood and specifically to 9 months of age, including on multiple occasions during service in November 1971; on post-service medical treatment and examination in July 1989, July 1994, September 2001, September and December 2002, February 2003, October 2005, and April 2013; and in statements made to VA in connection with his service-connection claim in  January and April 2000 and December 2011.  In this regard, moreover, the April 2013 VA examining physician was specifically instructed by the Board that "[i]f the examiner has concerns regarding the Veteran's reliability as a historian or ability to respond to questions due to any pre-existing mental disability, such information should be noted in the examination report."  The April 2013 noted the Veteran's subjective history regarding the onset of his seizures, noted that such history was consistent with the medical record, and did not, despite the Board's instruction, note any concerns regarding the Veteran's reliability as a historian or ability to respond to questions due to any pre-existing mental disability.

Given the above, the Board finds that the Veteran had made competent statements on treatment and examinations, and directly to VA regarding his claim for benefits, that his seizure disorder began in childhood.  Moreover, the Board finds that the record, as a whole, reflects clear and unmistakable evidence that the Veteran's seizure disorder preexisted his 1971 period of service.

The Board notes the statement, dated in February 1973, from Dr. M.T.R., that Dr. M.T.R. had been the Veteran's family physician from 1963 to 1971 and that, to his knowledge, the Veteran was "a healthy young man" who had "never complained of mental disturbances up to 1971."  However, Dr. M.T.R., while referring to "mental disturbances," did not specifically refer to the presence or absence of any seizure disorder, or clarify or explain what was meant, exactly, by the Veteran being a "healthy young man."  In light of this, combined with the statements specifically given by the Veteran regarding the existence and treatment for his seizure disorder, including medication, dating to childhood, and the statements and notations of such repeatedly for decades throughout the record, as noted above, the Board finds that Dr. M.T.R.'s statement is not probative evidence that a seizure disorder did not preexist the Veteran's period of service.

The Board also notes statements dated in January 1973 from various acquaintances, indicating that the Veteran had been in good health as a child or that they had always known the Veteran to be in good health.  However, again, none of these statements specifically refer to the presence or absence of any seizure disorder or clarify or explain what was meant by being in good health.  Also, again, statements specifically given by the Veteran establish the existence and treatment for his seizure disorder, including medication, dating to childhood, as do the statements and notations of such repeatedly for decades throughout the record.  Therefore, the Board does not find such January 1973 statements to be probative of whether or not the Veteran's seizure disorder existed prior to service.

The record also contains clear and unmistakable evidence that the Veteran's preexisting seizure disorder was not aggravated by service.  

The April 2013 VA examiner opined that the Veteran had psychogenic, nonepileptic seizures, rather than neurologically-based seizures, based on the objective data including neuropsychological testing in May 2012 and monitored EEG in 2009.  She also opined that the physical stress and recurrence of seizures during basic training would not make Veteran more susceptible to more frequent, severe seizures after service, based on literature review, as nonepileptic seizures may be provoked by a temporary disorder or stressor, but would not be made worse by any such short lived event.  

The Board notes that examiner's notation that no medical assessment could be made as to whether a pre-existing seizure disorder underwent an increase in severity during 27 day active duty service, as there was no documentation of EEG while in service.  However, in this regard, the examiner also noted that there was also no EEG prior to service to even document that Veteran had a neurologic vs. psychogenic seizure disorder, and ultimately, based on a lack of activity on subsequent EEG testing, the examiner determined that the Veteran had psychogenic, nonepileptic seizures, rather than neurologically-based seizures.  Moreover, while the examiner stated that a medical assessment could not be made as to whether any preexisting seizure disorder underwent a period of increased severity in service for lack of EEG while in service, regarding whether the Veteran's preexisting seizure disorder was or was not permanently aggravated in severity during or by his period of service, the VA examiner clearly stated that it was not.  Again, the examiner determined that the physical stress and recurrence of seizures during basic training would not make Veteran more susceptible to more frequent, severe seizures after service as nonepileptic seizures may be provoked by temporary disorder or stressor, but would not be made worse by any such short lived event.  

The Board finds the April 2013 VA examiner's medical opinion to be the only competent and probative opinion on the question of whether the Veteran's preexisting seizure disorder was not aggravated by service.  The examiner was a physician with appropriate expertise who reviewed and discussed the evidence of record, and answered the Board's questions, providing clear explanations for each answer.  The examiner also provided clear and persuasive rationales for her opinions, based on the evidence of record, which she cited extensively, and the medical literature pertinent to the questions addressed.   Furthermore, the bases of the VA examiner's opinions are consistent with the evidence of record, including the July 2009 EEG revealing no evidence to support a diagnosis of seizures, but rather non-epileptic and almost certainly psychogenic events, and the December 2012 and September and October 2014 VA treatment records reflecting assessments of psychogenic pseudo-seizures.

The Board also notes a letter dated November 1999 from Dr. M.B., indicating that the Veteran had been under his care since August 1998 with diagnoses including mental health disorders and "Convulsions."  Dr. M.B. stated that he had reviewed the Veteran's medical record, and that it clearly indicated that the Veteran had suffered convulsions since nine years of age, and that, apparently, his military training served as an aggravator that worsened his nervous condition.  

The Board finds this statement not probative on the question of whether the Veteran's preexisting seizure disorder was not aggravated by service.  Initially, Dr. M.B. cited an aggravation of his "nervous condition," but did not specifically speak to convulsions or a seizure disorder.  Also, while Dr. M.B. claimed to have reviewed the Veteran's medical record, he cited no basis for, nor explained in any way, his bare conclusion that, "apparently, his military training served as an aggravator that worsened his nervous condition."  In this regard, Dr. M.B. incorrectly stated that the record "clearly indicates that the patient has suffered
convulsions since nine years of age," when the record repeated states that the Veteran's condition had existed since 9 months of age, which calls into question what records Dr. M.B. actually reviewed and how carefully he reviewed them.
 
The Board also notes the Veteran's lay assertions, as reflected in a December 2011 statement, that his seizures increased in frequency and intensity beginning during his period of service.  As reflected in December 2011 and February 2013 statements, the Veteran has asserted that, prior to service, he had not experienced problems with seizures in years but that, during service, he fell down stairs with a floor buffer, hit the floor hard with his head, and, as a result, in the next few days his seizures returned with greater intensity than before.  

However, the Board does not find such statements to be credible.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While the Board is not free to ignore a claimant's assertion as to any matter on which he is competent to offer an opinion, it may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).  

Initially, the Board notes that although there are numerous records of treatment for the Veteran's seizure disorder in service and following his 1971 service, the Veteran did not relate any increase in seizure activity to an in-service fall down the stairs with a floor buffer until December 2011, despite the fact that his current appeal had been ongoing for over 12 years at that point.  The fact that the Veteran first began relating his seizure activity increase to an in-service fall involving a floor buffer over 40 years after service and over 12 years into the current claim for service connection for a seizure disorder, weighs against the credibility of this assertion. 

The Veteran's assertions regarding his increased seizure activity are also inconsistent with his own contemporaneous statements and the record generally.   The Veteran's assertion that he had not had seizures for years until his in-service accident conflicts with his November 16, 1971, in-service report that that he had been followed as an outpatient by a civilian physician in Puerto Rico and had been on three different tablets for seizures, and that these episodes usually occurred approximately every two to three weeks, the last one being approximately two weeks prior.

In this regard, the Veteran's assertions of increased seizure activity in service, including his statement on April 2013 VA examination of having 2 to 3 seizures a day in service, are also not credible.  As noted above, the record reflects that the Veteran had one seizure approximately one week in to service, on November 3, at which point medical examinations began; the record reflects no further seizure activity during service, with the Veteran reporting on November 15 and 16 that his most recent seizure had been approximately two weeks prior, and no seizure activity noted during his hospital admission from November 16 to November 22, the day before his discharge from service.  

Also, in this regard, while the Veteran reported in service having seizure episodes usually occurred approximately every two to three weeks, later treatment records reflect less frequency, including the October 2005 VA record reflecting that his last seizures had occurring a year prior, and the December 2012 VA neurology note reflecting that the Veteran reported not having had pseudo-seizures in many years.  

Moreover, while service treatment records reflect treatment for the Veteran's seizure disorder, including several histories of such disorder, they contain no mention of any accident regarding a fall down stairs.  

Finally, the Board notes a statement from F.U., received by VA in December 2011, dated in May 2010.  F.U. stated that he had been in boot camp with the Veteran in October 1971, and that, to the best of his recollection, he remembered "hearing that [the Veteran] fell down the barracks stairs with a buffer and getting hurt."  F.U. also stated that the Veteran had come "to boot camp with a history of epilepsy since childhood," and that the Veteran had "had several seizures [that F.U.] did not witness, but [that F.U.] heard about from others in [their] Barracks."  However, initially, F.U.'s statement only provided vague information heard second-hand and is not probative on the question of whether the Veteran's seizure disorder had actually worsened or been aggravated by service.  To the extent that this statement suggests that the Veteran had numerous seizures in service following a buffer accident, the Board finds it not to be credible for the same reasons that it finds the Veteran's statement of the same not to be credible, as discussed above.

Therefore, the Board finds that there is clear and unmistakable evidence that the Veteran's seizure disorder preexisted service, and clear and unmistakable evidence that such disorder was not aggravated by service.  Accordingly, service connection for a seizure disorder must be denied.  


ORDER

Service connection for a seizure disorder is denied.


REMAND

In his June 2015 substantive appeal of the remaining issues, the Veteran requested a Board videoconference hearing, which has not yet been scheduled.  See 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge regarding the issues remaining on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


